Determination of the respondent, Clarence Huckle, Wayne County Clerk, annulled, with $50 costs and disbursements to petitioner, and proceeding remitted to said clerk to make findings of fact in support of whatever determination he may reach upon the evidence on each of the specifications set forth in the charges, with leave to petitioner to introduce further evidence upon another hearing, if another hearing be had. Memorandum: The determination of respondent that the charges preferred against petitioner have “ in the main ” been established, is meaningless, and wholly fails to advise the court what charges have been established and sustained. Such failure prevents intelligent judicial review. All concur. (Proceeding to annul the determination of the Wayne County Clerk in the dismissal of petitioner from his position as court clerk, and to restore him to his position.) Present — Taylor, P. J., Larkin, Love, Vaughan and Kimball, JJ.